EXHIBIT 10.1

 

The Kroger Co.

1014 Vine Street    ·    Cincinnati, Ohio  45202-1100

 

David B. Dillon

Chairman of the Board

Chief Executive Officer

 

 

 

513-762-4020

FAX 513-762-1400

 

 

 

 

 

 

 

June 24, 2009

 

 

 

Don McGeorge

President and Chief Operating Officer

 

Dear Don:

 

This letter is the complete agreement between you and The Kroger Co. regarding
the terms on which you will be concluding a long and successful career.  This
agreement recognizes the fact that you advised Kroger early in 2009 of your
desire to retire in 2011 and that, after careful consideration, Kroger has
determined that the most effective way to complete the transition from your
leadership to that of your successor, will instead occur as reflected in this
agreement.  Therefore, you and Kroger have agreed to the following terms:

 

1.               Effective August 1 , 2009, you will relinquish your duties and
responsibilities as President and Chief Operating Officer of Kroger and assume
the office of Special Advisor to the Chief Executive Officer.  In that position
you will be an officer of Kroger and will support the transition of leadership
by conducting discussions with Company officials and by giving advice and
counsel to the Chief Executive Officer.  You will also perform such other duties
as may be assigned to you by the Chief Executive Officer.

 

2.               Effective December 1, 2009, or on such earlier date as you and
the Company may agree, you will relinquish the responsibilities of Special
Advisor to the Chief Executive Officer, and you will no longer be an officer of
Kroger.  Effective December 1, 2009, you will resign and retire from Kroger’s
Board of Directors.

 

3.               Kroger will continue to pay your salary through October 1,
2011.  The amount of that salary will be the amount in effect on August 1, 2009;
provided, however, that if Kroger implements salary increases for executives for
the explicit purpose of offsetting the elimination of tax gross-ups, then you
will receive the same treatment as the other executives.  These salary payments
will be deemed to include all vacation benefits that you have earned, including
banked vacation, and all vacation that you will have earned by virtue of these
salary payments.  During the entire period of these salary payments, you will
make yourself reasonably available for telephone consultation with the Chief
Executive Officer or with others at his request.

 

4.               During the period that your salary is being paid, you will be
treated as an active employee under Kroger’s stock incentive plans and employee
benefit plans, and you will remain eligible for annual bonus and long-term bonus
under the terms of those plans.

 

5.               In accordance with Section 1.409A-1(b)(9)(iii) of the Federal
Income Tax Regulations, the portion of the cumulative payments and
reimbursements described in paragraphs 3 and 4 above that are not excludible
from your gross income and are otherwise payable between December 1, 2009 and
June 1, 2010 (the “409A Restricted Period”) that exceeds $490,000 (such amounts
being the “Deferred Amounts”) will instead be paid to you in a lump sum.  The
Deferred Amounts will bear interest at the rate established for deferral
elections made in 2009 under Kroger’s Executive Deferred Compensation Plan from
the date such payment otherwise would have been made, as part of the
compensation to which you are entitled for your first payroll period that begins
immediately after the end of the 409A Restricted Period.  Payments and
reimbursements under paragraphs 3 and 4 will be made in the same order as Kroger
makes those types of payments to other officers until those amounts total
$490,000, after which time further payments will be deferred during the 409A
Restricted Period in accordance with this paragraph 5.

 

6.               Your last day of employment will be October 1, 2011, and you
will retire from Kroger on that date.  You will thereafter cease to participate
as an active employee under Kroger’s stock incentive and other employee benefit
plans, and you will be eligible to receive retirement benefits.

 

1

--------------------------------------------------------------------------------


 

7.               During the period that your salary is being paid, through and
including October 1, 2011, you will not engage in any business activity that is
in competition with the retail business conducted by Kroger or any of Kroger’s
subsidiaries or affiliates, and you will not serve as principal, partner,
employee, consultant, officer or director of any entity engaged in business
activity that is in competition with the retail business conducted by Kroger or
any of Kroger’s subsidiaries or affiliates.

 

Your signature below will make this letter a binding agreement between you and
The Kroger Co. as of the day and year first written above.

 

 

Sincerely,

 

 

 

/s/ David B. Dillon

 

/kh

 

AGREED:

 

 

/s/ Don W. McGeorge

 

Don W. McGeorge

 

2

--------------------------------------------------------------------------------